Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Sanzo on June 1, 2022.
The application has been amended as follows: 
The Claims:
In claim 36, line 23, delete “branched or”. 
In claim 44, line 1, delete “comprise”.
In claim 49, line 3, delete “branched or”.
In claim 50, line 1, delete “include” and insert – comprise --.
In claim 51, line 23, delete “branched or”.  
In claim 52, line 1, delete “cleaning solution” and insert – surfactant --.
In claim 53, line 1, delete “cleaning solution” and insert – surfactant --.
In claim 54, line 1, delete “cleaning solution” and insert – surfactant --.
In claim 55, line 1, delete “cleaning solution” and insert – surfactant --.
In claim 55, line 1, delete “branched or”.   
	Cancel claim 41.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Blackstone (US 4,416,792).  Blackstone teaches an aqueous detergent slurry composition, wherein the detergent composition consists essentially of about 10%-60% of a builder, about 2% to 25% of nonionic surfactant, 0% to about 30% of other ingredients, a surface active iminodipropionate compound, and the remainder water.  See claims 1-2.  However, Blackstone does not teach or suggest a composition containing a specific mixture of one or more surfactants of Formula (I), one or more alkaline compounds, and water as recited by the instant claims.   
None of the references of record, alone or in combination, teach or suggest a composition containing a specific mixture of one or more surfactants of Formula (I), one or more alkaline compounds, and water as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a composition as recited by the instant claims, the instant claims are deemed allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/June 1, 2022